Citation Nr: 9920795	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).   In its decision, the RO found that 
administrative error caused the appellant to be paid 
$128,658.50 in compensation benefits to which he was not 
entitled because he did not have qualifying service as a 
veteran.  The RO noted that the appellant had erroneously 
been granted service-connected compensation benefits by Board 
decision dated in November 1965 because he had the same first 
and last name as a veteran with qualifying service (E.D.T.).  
Because the RO ascertained that the appellant did not have 
qualifying service, it discontinued the payment of 
compensation benefits to the appellant pursuant to 38 C.F.R. 
§ 3.5000(b)(2).  The appellant appealed the RO's action, and 
the issue of entitlement to basic eligibility for VA benefits 
has been duly certified for appeal by the RO.  

Prior to the promulgation of this decision, the Board 
reconsidered its November 1965 decision, which had granted 
service connection for a psychiatric disorder.  Implicit in 
the Board's November 1965 decision was the finding that the 
appellant had qualifying service which entitled him to VA 
benefits (see the November 1965 decision, page 2).  The 
Board's current reconsideration decision, which is 
substituted for the November 1965 Board decision, denies 
service connection for a claimed psychiatric disorder on the 
basis that the appellant does not meet basic eligibility 
requirements for the receipt of VA benefits.  Specifically, 
the Board found in the reconsideration decision that its 
November 1965 decision granting service connection to the 
appellant for a claimed psychiatric disorder was based upon 
fraudulent and false information, because information 
relative to the appellant's military service pertained to 
another individual with the same first and last name who has 
qualifying service. 

The issue for consideration presently before this Board 
member is the issue which has been certified on appeal, 
namely whether the appellant has established basic 
eligibility for VA benefits.  This is a different issue from 
the issue of entitlement to service connection for a 
psychiatric disability and will be decided independently of 
the reconsideration panel's decision relative to the issue of 
service connection for a psychiatric disorder.   


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, and claimed service with the 
United States Army was unverifiable.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met; the appellant is not eligible 
for VA benefits. 38 U.S.C.A. §§ 101(2), 107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant challenges the January 1997 RO determination 
that he does not have qualifying military service.  The 
appellant contends that he served on active duty with the 
Philippine forces during World War II, and that he is 
therefore entitled to certain benefits administered by VA, to 
include service connection for a diagnosed mental disorder.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service. 38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of service connection and other VA 
benefits, a claimant must establish that he or she is a 
"veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  
See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes. 38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority. 38 C.F.R. § 3.203.

The service department's findings are binding and conclusive 
upon VA.  VA does not have the authority to alter the 
findings of the service department.  Venturella v. Gober, 11 
Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 
237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.

Factual background:

The VA claims folder reveals that an application for VA 
compensation benefits was received in August 1948, signed by 
the appellant, E.C.T..  The applicant reported that he was 
born on July [redacted], 1925, and that he had qualifying service 
from February 1942 to April 1946.  The applicant reported 
that he served with Company A, 4th Laguna Division, Marking's 
Filipino-American Troops, and that he was discharged because 
of a psychiatric disability.  The applicant reported that his 
father's name was E.T., and his mother's name was C.C.  

In a separate August 1948 statement, applicant E.C.T. 
reiterated that he served from February 1942 to April 1946, 
and that he was born on July [redacted], 1925.  

In April 1949, the Adjutant General of the Department of the 
Army (AG) reported that the applicant E.C.T. as named above 
had no recognized guerilla service nor was he a member of the 
Philippine Commonwealth Army inducted into the service of the 
Armed Forces of the United States.  

In August 1950 the AG advised the servicing RO that its April 
1949 report had been in error.  The AG reported that the name 
of the claimant had appeared in a reconstructed roster of 
"Phantom Company," 3rd Regiment, 1st Laguna Division.
In May 1957, the AG confirmed that an individual identified 
as E.D.T. had recognized guerrilla service from March 1945 to 
April 1946; that the named individual had been assigned to 
Phantom Company, 3rd Regiment, 1st Laguna Division; and that 
he was married to E.S. and had one female child.  Based upon 
this report, the AG concluded that E.T. and E.D.T. referred 
to the same person whose correct name was E.D.T..  

The AG forwarded an Affidavit for Philippine Army Personnel, 
signed on March 18, 1947 by E.D.T..  The affiant reported 
that he had been born on April [redacted], 1925, and that he had 
served with "Phantom Company" from November 1943 to July 
1945.  In the affidavit, E.D.T. further reported that he had 
been hospitalized from July through August 1945.

With its report, the AG forwarded copies of located service 
medical records.  
These reflected that in April 1945, an individual identified 
as E.T.K. was treated at the 80th General Hospital for an 
unclassified psychosis.  In an April 13, 1945 record, it was 
noted that there was "a good deal of talk among the Filipino 
employees" that the individual identified at E.T.K. was a 
Japanese collaborator.  In the same dated note, it was 
recorded that a certificate had apparently been received from 
an organization reflecting an allegation of the patient's 
Japanese collaboration and directing that the patient be 
"apprehended."  In the records forwarded by the AG, there 
is no further reference to any investigation conducted 
relative to the patient's alleged collaborationist 
activities.   

The forwarded medical records reflect that at some time 
between July and August 1945, E.T.K. was transferred from the 
80th General Hospital to the 314th General Hospital with a 
diagnosis of schizophrenia.  A clinical abstract report dated 
August 8, 1945 reflects that the patient, then described as a 
"17 year old Filipino guerilla" had been admitted on April 
9, 1945 to the former facility "with a dispensary diagnosis 
of psychosis.  No descriptive information came with the 
[patient]."   

The medical records further reflect that E.T.K, then 
identified as E.T., (the appellant herein), was then 
hospitalized at the 314th General Hospital from September 
1945 to April 1946 with a diagnosis of schizophrenia.  In an 
undated final summary of treatment, an handwritten note 
reflects that E.T. was a transfer patient from the 80th 
General Hospital, and that he had "entered that hospital 
under his mother's maiden name, [K]."   

Following receipt of the AG's report, the appellant was 
denied service connection for a psychiatric disorder by 
rating decision dated in May 1957 on the basis that the 
disorder was not incurred in service.  During the course of 
appellate proceedings, in February 1962 an affidavit was 
received authored by A.Z.T., who stated that he knew the 
appellant E.C.T. and that the appellant enlisted in the Armed 
Forces of the Philippines in May 1942.  Affiant F.S., a 
former Philippine Army non-commissioned officer, stated that 
he personally knew E.T. as a member of Phantom Company, 1st 
Laguna Division.  Mr. F. stated that the appellant was "in 
good physical and mental condition during his enlistment," 
and that the appellant "continuously served the underground 
movement from the date of his induction into active service 
up to the date of his discharge, June 30, 1946."  

In an October 1961 affidavit, A.M. stated that he was the 
wartime commanding officer of "Marking's Fil-American 
Troops," and that he knew E.T. had active service with 
Phantom Company, 1st Laguna Division.  Affidavits of similar 
tenor were received from E.B.A. and from D.F.D. 

In December 1963, the appellant forwarded an affidavit 
authored by T.R., who identified himself as the Regimental 
Surgeon of Marking's Fil-American Troops.  Dr. R. stated that 
he personally knew the appellant, identified as E.C.T., 
"before he was assigned to Phantom Co[mpany]," and that the 
appellant was recognized in February 1945 as a member of the 
said unit.  With the affidavit, the appellant also forwarded 
a reverse image photocopy of an order authorizing him 
furlough as former member of "Phantom Company."  

In December 1964, the appellant proffered affidavits from 
E.B.A. and D.F.D.  In substance, the affiants stated that 
they knew E.C.T. was assigned to Marking's Fil-American 
troops, and that the appellant's mental disorder was incurred 
while he was a member of "Phantom Company."

In July 1965, a statement was received authored by V.A.T., 
who identified herself as the spouse of E.T.   

By decision dated in November 1965, the Board granted 
entitlement to service connection for a schizophrenic 
reaction.
 
In February 1966, the servicing RO caused a search to be 
undertaken of the public records in the claimant's locale.  
Researchers ascertained that in April 1947, E.T. was married 
to V.A.  The groom's parents were reported to be E.T. and 
C.C.  

In May 1990, the appellant's wife, V.A., died.  The appellant 
then requested additional compensation benefits for three 
children that had already been born of his relationship with 
a Ms. L.C.  Certificates of Birth pertaining to the three 
children  were attached, reflecting the appellant to be the 
children's father and L.C. to be the children's mother.  

In September 1990, a field investigation was conducted by the 
RO to ascertain the paternity of the appellant's claimed 
additional dependents.  During the course of the field 
investigation, E.C.T. was interviewed in January 1991.  In 
substance, E.C.T. reported that he had only been previously 
married to V.A. and that he had not been married to another 
at the time of this union.  

In a November 1995 declaration of the status of his 
dependents, the appellant reported that he had been only 
married to V.A. and then to L.C. after the former's demise.  
He was advised by letter in December 1995 that because there 
was no evidence of record that his first marriage to E.S. was 
terminated, that he was to provide official evidence of such 
termination in order to process his current claim.  

In July 1996, the appellant responded to the RO's request.  
The appellant stated that he was "surprised" when he 
received the RO's November 1995 letter, and that he did not 
know E.S., nor was he ever married to anyone other than he 
previously reported.  

Based upon the discrepancy between the appellant's most 
recent account (i.e., that he did not know E.S.), and the 
information previously of record in his Philippine Army 
affidavit reflecting that E.S. was his spouse, a further 
field investigation was conducted.  As a result of this 
investigation, it was determined that there existed veteran 
E.D.T. and the appellant, E.C.T..  Photographs were taken of 
both individuals, and are contained in the claims folder.  In 
whole, these photographs are of two families:  (1) Appellant 
E.C.T., his wife L.C. and their three children; and (2) 
Veteran E.D.T., and his wife E.S.

Veteran E.D.T. reported that he had only been married to E.S.  
He reported that although a marriage record issued by a local 
church reflected that they had been married since 1979, he 
had married his wife in 1944.  He stated that their female 
child (i.e., whose birth had been previously noted) had died 
in infancy.  Although he acknowledged having military service 
with the Phantom Company, Filipino-American Troops, he did 
not have nor claim any service-connected disability.  

Appellant E.C.T. was also re-interviewed.  He reiterated that 
he had only been married to V.A. and to L.C.  He "vehemently 
denied" having been married to E.S. or having a daughter (as 
so named by the veteran E.D.T.).  He also claimed to never 
having been sick during his claimed guerilla service, and was 
unable to relate his activities as a guerilla during wartime.  

In January 1997, the RO requested that the U.S. Army 
Personnel Records Center  (ARPERCEN) search its records to 
ascertain if the claimant had qualifying military service.  
The RO advised ARPERCEN that the individual identified as 
E.C.T.  "may have used other names during service," and 
requested that ARPERCEN specifically search its files for 
information under 4 possible name variations.  In February 
1997, ARPERCEN reported that E.T.K. "pertained to" E.D.T..  

Apparently because ARPERCEN's February 1997 report was not 
fully responsive to the RO's January 1997 inquiry, ARPERCEN 
was again requested to search its records and specifically 
find whether the appellant had qualifying service.  The 
records center was requested to find whether E.D.T. or 
E.C.(K.)T. had qualifying service.  

In March 1998, ARPERCEN reported that E.D.T. had qualifying 
service, but E.C.T. did not.     

Analysis:

As alluded to above, active military, naval, or air service 
is a basic predicate requirement for receipt of any VA 
benefits by any person.  Malincon v. West, 12 Vet. App. 238, 
240 (1999); see Laruan v. West, 11 Vet. App. 80, 84-85 
(1998).  If a claimant does not submit evidence of military 
service, or the information is insufficient, VA must request 
the information from the service department.  Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan,11 Vet. 
App. at 82; (observing that if there is reason to believe 
that information provided to service department was erroneous 
[e.g., misspelled name; social security or service number, 
etc.], VA may be required to resubmit request for information 
to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).   The service department's 
findings are binding and conclusive upon VA that in turn does 
not have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).  

After carefully reviewing all evidence of record contained in 
the appellant's claims file, and for reasons stated in 
greater detail below, the Board concludes that the appellant 
does not have qualifying military service and his claim of 
entitlement to basic eligibility for VA benefits is 
accordingly denied.  

Apart from its conclusion that appellant E.C.T. and veteran 
E.D.T. were one and the same person, examination of the AG's 
report clearly reveals that it was based upon the latter's 
military service.  In particular, the AG's May 1957 report, 
subsequently used by the RO, clearly reveals that it 
pertained to E.D.T. and not the appellant.  In particular, 
the appellant has specifically denied one of the critical 
corroborative details of the identity of the veteran upon 
whose service the benefit was granted in November 1965: the 
marriage of the veteran to E.S.    

In reaching its decision relative to the appellant's lack of 
veteran status, the Board has carefully considered the 
affidavits of service colleagues and friends of record.  It 
is unclear from their tenor as to which individual they 
pertain.  However, the net effect of the information 
presented in these affidavits was to trigger further inquiry 
as to the nature of the military service performed by both 
individuals named E.T.  Sarmiento, 7 Vet. App. at 85.  

ARPERCEN was requested by the RO to search its records and 
specifically find whether the appellant had qualifying 
service.  The records center was requested to find whether 
E.D.T. or E.C.(K.)T. had qualifying service.  This resulted 
in the March 1998 NPRC report that the appellant, E.C.T., had 
"negative" service, and that veteran E.D.T. had "positive" 
service.  This finding is binding upon VA.  38 C.F.R. § 3.203 
(1998); Duro, 2 Vet. App. at 532.

In sum, the appellant has not produced evidence of basic 
eligibility for VA benefits and his claim is denied.  Because 
the law is dispositive in this matter, the Board denies the 
benefit sought on this basis.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Basic eligibility for VA benefits not having been 
established, the claim is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
 The Board notes that in affidavits authored in July 1968, several individuals reported that the appellant E.T. 
was a member of a Japanese collaborationist organization from 1942 to 1945.  Although not in reliance upon 
the its ultimate decision in this matter, the Board makes this  observation not because it is relevant to the 
discontinuance of service connection because of disloyalty, but because it may explain why the appellant's 
service has not, and probably could not be verified.  The service medical records pertaining to the appellant 
were apparently generated after he merely reported to the military medical treatment facility.  There was no 
independent substantiation of his military service at that time.  It is highly likely that no effort was then made 
to substantiate his service, since he then was clearly schizophrenic.  In short, he appears to have been a "walk 
in" to a military medical clinic.  The claims folder also contains the outprocessing affidavit for Philippine 
Army personnel pertaining to veteran E.D.T.  It reflects that the veteran did not report any wounds or 
illnesses incurred during the course of his military service.
  
  In a separate clinical record, the patient's name as specified "K." is lined through, and the handwritten last 
name beginning with"T" appears.  As to the distinction, a VA memorandum is of record explaining that in 
Philippine culture, a male child will typically be given his mother's maiden name as his middle name.  As is 
noted above, the appellant's mother's maiden name ended in a "C," and that name is similar in tone and 
spelling to that reported to be the name then specified by the appellant to begin with a "K."  
  The Board notes that V.A.T. also signed the appellant's substantive appeal of November 1964.  

